DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.       The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.        In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.       Claim 9 has been amended, claims 1-8 have been withdrawn, and claims 1-22 are pending as amended on 05/11/22. 
4.         The new ground of rejection set forth below for claims are necessitated by Applicant's amendment filed on 05/11/22. In particular, claim 9 has been amended to include amount of the surfactants. Now, the scope of independent claim 9 and the claims depends from claim 9 are changed. For this reason, the present action is properly made final.
5.         Any rejections and/or objections made in the previous Office action and not repeated below are hereby withdrawn.
6.         The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Priority
7.        This application is a 371 of PCT/US2019/035423 06/04/2019; PCT/US2019/
035423 has PRO 62/760,522 11/13/2018.
Response to Amendment
8.         Applicant's amendment filed on 05/11/22, has been fully considered and entered. 

Response to Arguments
9.         Applicant's arguments with respect to rejection of claims 9-22 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph filed on 05/11/22, have been fully considered but are moot in view of amendment. Accordingly, previous rejections have been withdrawn.
10.        Applicant's arguments with respect to rejection of claims 9-19, 21-22 under 35 U.S.C. 103 as being unpatentable over Lan (WO 2017/184115; hereinafter called “Lan-1”) in view of Lan (WO 2017/105507; hereinafter called “Lan-2”) and claim 20 under 35 U.S.C. 103 as being unpatentable over Lan-1 in view of Lan-2 and Anderson (US 2015/0076065) filed on 05/11/22, have been fully considered but are moot in view of amendment. In view of amendment to claims and response, a new ground(s) of rejection is made. Applicants arguments have been respectfully considered but are not persuasive. Regarding the surfactants have some overlaps, the previous rejection specified sample 1 in table 2 (Lan-1), actually anticipate the claimed formula (2) of claim 9, and sample LDHI 3 in table 2 (Lan-2), actually anticipate the claimed formula (1) of claim 9. Regarding the Lan-1 cationic surfactant correctness, the previous rejection correctly specified sample 1 in table 2 (Lan-1), actually anticipate the claimed formula (2). Applicants are remined that claim 9 formula (2) require R4 is a hydrogen atom or an alkyl group having from 1 to 6 carbon atoms. Regarding synergistic unexpected results, “Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980). MPEP 716.02(d). In an instant case, claimed features are broad, however, example and para [0041]-[0042] only demonstrate formula (1), wherein R1 is a mixture of alkyl and alkenyl groups having 5 to 17 carbon atoms, R2 and R3 are each an alkyl group having 4 carbon atoms, R4 is a hydrogen atom, and X- is sulfonate; and formula (2), wherein R1 is a mixture of alkyl and alkenyl groups having 5 to 17 carbon atoms, R2 and R3 are alkyl groups having 4 carbon atoms, R4 is an alkyl group having 2 carbon atoms, and X- is sulfate. Further, the performance is tested only at 2% dosage rate. Further, only 45% water cut demonstrated. 

Claim Rejections - 35 USC § 103
11.      The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

12.        The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
13.        Claims 9-19, 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Lan (WO 2017/184115; hereinafter called “Lan-1”) in view of Lan (WO 2017/105507; hereinafter called “Lan-2”).

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
           Regarding claims 9-15, 18-19, Lan-1 discloses a method of treating a well fluid comprising combining a low dose hydrate inhibitor blend with said well fluid, wherein the well fluid is a mixture of liquid hydrocarbon and water having a water cut 30% or above (page 9, lines 9-18, page 11, line 9; read on greater than 5%), wherein the low dose inhibitor comprising: 


wherein R1= R2= C4 alkyl, R3=C2 alkyl, R4=H, R5=C12 alkyl, a=2, b=3, and X-= diethylsulfate (page 15, lines 10-18, table 2, sample 1; read on instant claim formula (2)). Lan-1 further discloses additional hydrate inhibitors added to the composition (page 13, lines 18-19). Lan-1 does not disclose the additional hydrate inhibitor of instant claimed formula (1).
          However, Lan-2 discloses a method of treating a well fluid comprising combining a low dose hydrate inhibitor with said well fluid, wherein the well fluid is a mixture of liquid hydrocarbon and water having a water cut 30% or above (page 8, lines 20-, page 9, lines -2, page 10, line 14), wherein the low dose inhibitor comprising:

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale



wherein R1= R2= C4H9, R3=H, R4=C11H23, R5=CH3 (example 1, table 2, LDHI 3; read on instant claim formula (1)). 

    PNG
    media_image3.png
    145
    494
    media_image3.png
    Greyscale
           At the time of invention, it would have been obvious to one of ordinary skill in the art to have modified Lan-1 with the aforementioned teachings of Lan-2 to provide a composition comprising additional low dose inhibitor comprising:


wherein R1= R2= C4H9, R3=H, R4=C11H23, R5=CH3, in order to use such composition in inhibition of the hydrate formation. Since it has been held that it is prima facie obviousness to use a known material based on its suitability for its intended use. See MPEP 2144.06(11) and 2144.07; In re Fout, 675 F2d 297, 213 USPQ 532 (CCPA 1982); Sinclair& Carroll Co v Interchemical Corp, 325 US 327, 65 USPQ 297 (1945); In re Leshin, 227 F2d 197, 125 USPQ 416 (CCPA 1960) and Ryco, Inc vAg-Bag Corp, 857 F2d 1418, 8 USPQ2d 1323 (Fed Cir 1988).
           Regarding amended features, Lan-1 discloses the composition comprising low dose hydrate inhibitor in an amount of 0.1% to about 10 % by volume based on water cut (page 10, lines 21-23; read on second cationic surfactant), and Lan-2 discloses the composition comprising low dose hydrate inhibitor in an amount of 0.1% to about 10 % by volume based on water cut (claim 11; read on first cationic surfactant). It has been noted that the equal amount of the both inhibitor in the blend of the prior arts fall into the instant claim inhibitor blend comprises in the range of from about 10% by weight to about 90% by weight of said first cationic surfactant, and in the range of from about 10% by weight to about 90% by weight of said second cationic surfactant, each weight percentage being based on the total weight of the inhibitor blend.
            Regarding claim 16, Lan-1 discloses the composition comprising low dose hydrate inhibitor in an amount of 0.1% to about 10 % by volume based on water cut (page 10, lines 21-23; read on second cationic surfactant), and Lan-2 discloses the composition comprising low dose hydrate inhibitor in an amount of 0.1% to about 10 % by volume based on water cut (claim 11; read on first cationic surfactant). It has been noted that the equal amount of the both inhibitor in the blend of the prior arts fall into the instant claim inhibitor blend comprises in the range of from about 10% by weight to about 90% by weight of said first cationic surfactant, and in the range of from about 10% by weight to about 90% by weight of said second cationic surfactant, each weight percentage being based on the total weight of the inhibitor blend. 
           Regarding claims 17, 21, Lan-1 discloses the well fluid includes a fluid produced from a well or the well fluid is associated with an oil and gas well production system, e.g. the fluid may be within a vessel, or within a conduit (e.g., a conduit that may transport the fluid), or within a subterranean formation, or within a wellbore penetrating a portion of the subterranean formation, and/or within a wellhead of a wellbore, examples of conduits include, but are not limited to, pipelines, production piping, subsea tubulars, process equipment, and the like as used in industrial settings and/or as used in the production of oil and/or gas from a subterranean formation, and the like,  the conduit may in certain embodiments penetrate at least a portion of a subterranean formation, as in the case of an oil and/or gas well (page 9, lines 30-, page 10, lines -10).
            Regarding claim 22, Lan-1 discloses the low dosage hydrate inhibitor
blend is combined with the well fluid using mixing equipment (page 13, example; rocking cell read on mixing equipment).
14.        Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Lan-1 in view of Lan-2 as applied to claim 9 above, and further in view of Anderson (US 2015/0076065).
             Lan-1 includes features of claim 9 above,
             Regarding claim 20, Lan-1 does not disclose the condensed water fluid.
             However, Anderson discloses a treatment of the fluid such as produced water comprises at least one of formation and condensed water with the hydrate inhibitor (para [0009]). 
           At the time of invention, it would have been obvious to one of ordinary skill in the art to have modified Lan-1 with the aforementioned teachings of Anderson to provide a fluid such as produced water comprises at least one of formation and condensed water for the combining the hydrate inhibitor for inhibition of the hydrate formation. Since it has been held that it is prima facie obviousness to use a known material based on its suitability for its intended use. See MPEP 2144.06(11) and 2144.07; In re Fout, 675 F2d 297, 213 USPQ 532 (CCPA 1982); Sinclair& Carroll Co v Interchemical Corp, 325 US 327, 65 USPQ 297 (1945); In re Leshin, 227 F2d 197, 125 USPQ 416 (CCPA 1960) and Ryco, Inc vAg-Bag Corp, 857 F2d 1418, 8 USPQ2d 1323 (Fed Cir 1988).

Conclusion
15.       References Panchalingam (US 2005/0081432), Parini (WO 2018/115186), and Lucente-Schultz (US 2016/0122619) were cumulative in nature to the above rejection and thus not set forth.
16.       Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
           Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUMAR R BHUSHAN whose telephone number is (313)446-4807. The examiner can normally be reached 9.00 AM to 5.50 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RANDY P GULAKOWSKI can be reached on (571)272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KUMAR R BHUSHAN/Primary Examiner, Art Unit 1766